Citation Nr: 1433626	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1966 to June 1969, and from May 1970 to June 1987.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension.  

The Board remanded this matter in August 2012 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  Symptoms of hypertension were not chronic in service or continuous since service separation.

2.  Hypertension did not become manifest to a degree of 10 percent within one year from the date of separation from service.

3.  Currently diagnosed hypertension is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in September 2007.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, Social Security Administration records, and the Veteran's statements.  

The Veteran has not been afforded a VA medical examination with respect to his service connection claim; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As will be discussed below, the Board remanded the claim in August 2012 to verify the Veteran's assertion that he was diagnosed with hypertension in service.  That development has been completed, and the competent evidence demonstrates that the Veteran did not have hypertension or symptoms of hypertension in service.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, and because there is already competent medical evidence to decide the claim, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection.  Thus, further assistance in the form of VA examination or opinion is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim.").

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends that his currently diagnosed hypertension is a result of his active duty service.  Specifically, he asserts in an August 2011 statement that he was diagnosed with hypertension at the 97th General Hospital in Germany, during his active duty service.  The Board remanded the claim in August 2012 to obtain records that might verify his claim of a diagnosis in service.  

The Board finds that the Veteran did not have chronic symptoms of hypertension in service.   Service treatment records do not reflect readings indicating hypertension.   For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Service treatment records show that his blood pressure was recorded as 118/74 in May 1969; 110/70 in May 1970; 122/74 in October 1974; 100/68 in July 1978; 110/70 in November 1982; 120/80 in January 1985; 100/70 in February 1985; 100/72 in September 1985; 110/70 in August 1986; 130/88 in December 1986; 140/86 in February 1987; and 120/80 in June 1987 and 122/82 in February 1988.  No diagnosis or symptoms of hypertension were noted in the March 1987 separation examination and blood pressure was 120/80.  The Veteran himself denied ever having high or low blood pressure in the March 1987 report of medical history.  Further, treatment records from the 97th General Hospital, obtained in accordance with the Board's August 2012 remand directives, show that the Veteran's blood pressure was 120/80 during his hospital stay in June 1987.  Thus, the evidence of record demonstrates that the Veteran did not have chronic symptoms of hypertension in service.  

The Board further finds that symptoms of hypertension were not continuous since service separation.  Rather, a private treatment record from July 1997, approximately 10 years after separation, shows that his blood pressure was 118/86.  Blood pressure was 110/76 in September 1997; and 124/76 in December 1997.  An April 1999 private record noted blood pressure of 118/80 and an October 1999 record reflects blood pressure of 118/90.  A January 2000 private treatment record shows that blood pressure was 126/84.  A March 2000 record noted blood pressure of 130/100.  A September 2000 exercise test reflected that blood pressure rose from 112/88 to 182/58 after exercise.  Despite the rise in blood pressure the impression was negative exercise stress test with no chest discomfort and good exercise capacity.  Blood pressure was recorded as 133/96 in a July 2002 VA visit, 131/80 during an October 2003 visit, and 123/80 at a February 2004 VA outpatient visit.  

The Board finds that currently diagnosed hypertension is not related to service.  The weight of the evidence demonstrates that the Veteran was not diagnosed with hypertension until early 2007, nearly 20 years after his separation from service.  In that regard, a private treatment record shows that the Veteran was prescribed Lisinopril (a medication used to treat hypertension) in February 2007.  See Dorland's Illustrated Medical Dictionary 1065 (32nd ed. 2012).  A VA outpatient treatment record notes that hypertension was diagnosed in approximately March 2007.  None of the records link the current hypertension to any event in service.

The Board has considered the Veteran's report of a contemporaneous diagnosis of hypertension.  While he is not considered competent to actually diagnose hypertension, as that is a medically complex question, he is competent to report what medical professionals have told him.  Jandreau, at 1377.  However, the Board must assess not only the competency of a veteran's statements, but also the credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Veteran's assertion that he was diagnosed with hypertension in service is contradicted by the absence of any such diagnosis in the numerous medical treatment records that have been obtained.  As noted, service and VA treatment records are silent for any diagnosis of hypertension prior to 2007.  To the contrary, the affirmative medical evidence of record shows that the Veteran's blood pressure readings, both during service and many years after separation, did not reach the threshold for a diagnosis of hypertension for VA purposes.  The Veteran also submitted private treatment records, but they too failed to show a diagnosis of hypertension prior to 2007.  The first elevated blood pressure reading was in 1999, nearly 12 years after the Veteran's separation from service.  Thus, the Board finds that his report of a diagnosis in during service is not credible, and thus has no probative value.   

Where certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from service.  Rather, as noted, the evidence of record indicates that he was diagnosed with hypertension in 2007, nearly 20 years after his separation from service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the Veteran served in Vietnam from April 1967 until May 1968.  However, hypertension is not one of the diseases listed at § 3.309(e) that are presumed to be caused by herbicide exposure.  See 38 C.F.R. § 3.309(e) Note 3 (specifically excluding hypertension from "ischemic heart disease").  The record does not otherwise indicate any link between the current hypertension and the Veteran's presumed exposure to herbicides.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


